 



EXHIBIT 10.11
FIRST FINANCIAL BANCORP.
AMENDED AND RESTATED
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN
SECTION 1. Purpose
The purpose of this Amended and Restated 1999 Non-Employee Director Stock Plan
(formerly known as the 1999 Stock Option Plan for Non-Employee Directors) is to
promote the interest of First Financial Bancorp., its Subsidiaries and
shareholders, by allowing the Corporation to attract and retain highly qualified
non-employee directors by permitting them to obtain or increase their
proprietary interest in the Corporation.
SECTION 2. Definitions and Construction
2.1 Definitions. As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the terms set forth below shall have the following meanings (in either case,
such terms shall apply equally to both the singular and plural forms of the
terms defined):
     (a) “Award” means any Option, Restricted Stock or a combination thereof
awarded under the Plan.
     (b) “Award Agreement” means the agreement, certificate or other instrument
evidencing the grant of any Award under the Plan.
     (c) “Board” means the Board of Directors of the Corporation.
     (d) “Cause” means a felony conviction of a Non-Employee Director or the
failure of a Non-Employee Director to contest prosecution for a felony, or a
Non-Employee Director’s willful misconduct or dishonesty, any of which is
determined by the Board to be directly and materially harmful to the business or
reputation of the Corporation or its subsidiaries.
     (e) “Change in Control” means the happening of any of the following events:
          (i) the approval by the shareholders of the Corporation of a
reorganization, merger or consolidation of the Corporation (“Corporate
Transaction”) and the consummation of such Corporate Transaction, and as a
result of such Corporate Transaction less than 75% of the outstanding voting
securities of the surviving or resulting corporation will be owned in the
aggregate by the former shareholders of the Corporation as the same shall have
existed immediately prior to such Corporate Transaction; or
          (ii) the approval by the shareholders of the Corporation (or the Board
or appropriate officers if shareholder approval is not required) of the sale by
the Corporation of all or substantially all of its assets to another
corporation, which is not a wholly owned subsidiary of the Corporation, and the
consummation of such sale; or
          (iii) an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the outstanding voting securities of the

 



--------------------------------------------------------------------------------



 



Corporation or the acquisition by such Person of the ability to control in any
manner the election of a majority of the directors of the Corporation;
excluding, however, the following: (a) an acquisition directly from the
Corporation, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Corporation; (b) any acquisition by the Corporation; or (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or
          (iv) Within any period of two consecutive years commencing on or after
the effective date of the Plan, individuals who at the beginning of such period
(“Incumbent Directors”) constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election of each director who is not a
director at the beginning of such period has been approved in advance by
directors representing at least a majority of the directors then in office who
were directors at the beginning of the period, and any elected director so
approved shall be considered as an Incumbent Director.
     (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (g) “Common Stock” means common shares, without par value, of the
Corporation.
     (h) “Committee” means the compensation committee of the Board or another
committee appointed by the Board, provided that all members of the Committee
must be Non-Employee Directors as defined in Section 2.1(o) of this Plan, and
must also be “non-employee directors” as such term is defined in
Rule 16b-3(b)(3)(i) under the Exchange Act.
     (i) “Corporation” means First Financial Bancorp., an Ohio corporation.
     (j) “Disability” means permanent and total disability as determined under
procedures established by the Board for purposes of the Plan.
     (k) “Effective Amendment Date” means date of the 2006 annual meeting at
which this amended and restated Plan is approved by the shareholders of the
Corporation.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
     (m) “Fair Market Value” means as of any given date the closing price of the
Common Stock as reported by the NASDAQ National Market System. In the event that
there are no such Common Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
stock transactions. If there is no regular public trading market for such Common
Stock, the Fair Market Value of the Common Stock shall be determined by the
Board in good faith.
     (n) “Grantee” means a Non-Employee Director who has been granted a
Restricted Stock Award, or the personal representative, heir or legatee of the
Grantee who has rights to the Restricted Stock.
     (o) “Non-Employee Director” means a member of the Board who is not an
employee of the Corporation or any Subsidiary of the Corporation.
     (p) “Option” means an option granted to an Optionee pursuant to the Plan.

2



--------------------------------------------------------------------------------



 



     (q) “Optionee” means a Non-Employee Director who has been granted an Option
Award or the personal representative, heir or legatee of an Optionee who has the
right to exercise the Option upon the death of the Optionee.
     (r) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and 14(d)
thereof, including a “Group” as defined in Section 13(d).
     (s) “Plan” means this Amended and Restated 1999 Non-Employee Director Stock
Plan, as the same may be amended from time to time.
     (t) “Restriction Period” means the period during which shares of Restricted
Stock are subject to forfeiture or restrictions on transfer (if applicable) as
described in Section 7 of the Plan and any applicable Award Agreement.
     (u) “Restricted Stock” means Common Stock awarded to a Grantee pursuant to
the Plan which is subject to forfeiture and restrictions on transferability in
accordance with Section 7 of the Plan.
     (v) “Retirement” means retirement from the Board on or after age 70 or with
the consent of the Board.
     (w) “Subsidiary” means, with respect to any company, any corporation or
other Person of which a majority of its voting power, equity securities or
equity interest is owned directly or indirectly by such company.
2.2 Gender and Number. Except where otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender, the plural
shall include the singular and the singular shall include the plural.
2.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
SECTION 3. Shares Subject To The Plan
3.1 Shares Available. The stock to be offered under the Plan shall be shares of
Common Stock, which may be unissued Common Stock or treasury Common Stock. The
aggregate number of shares of Common Stock subject to Awards under the Plan
shall not exceed 500,000 shares, subject to the adjustments provided in
Section 8. As of the Effective Amendment Date, the adjusted aggregate number of
such shares is 577,000.
3.2 Canceled, Terminated or Forfeited Awards. Any shares of Common Stock subject
to any portion of an Award which, in any such case and for any reason, expires,
or is canceled, terminated or otherwise forfeited, without the recipient having
received any benefits of ownership (as such phrase is construed by the
Securities and Exchange Commission or its staff), shall again be available for
distribution in connection with Awards under the Plan.
SECTION 4. Administration
4.1 General. The Plan shall be administered by the Board. Subject to the express
provisions of the Plan, the Board shall have authority to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it, to determine
the terms and provisions of the Awards and Agreements (which

3



--------------------------------------------------------------------------------



 



shall comply with and be subject to the terms and conditions of the Plan) and to
make all other determinations necessary or advisable for the administration of
the Plan. The Board’s determination of the matters referred to in this
Section 4.1 shall be conclusive.
4.2 Section 16 Compliance. It is the intention of the Corporation that the Plan
and the administration of the Plan comply in all respects with Section 16(b) of
the Exchange Act and the rules and regulations promulgated thereunder. If any
Plan provision, or any aspect of the administration of the Plan, is found not to
be in compliance with Section 16(b) of the Exchange Act, the provision or
administration shall be deemed null and void, and in all events the Plan shall
be construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act.
SECTION 5. Eligibility and Non-Discretionary Grants
5.1 Non-Discretionary Initial Grant. Each individual who first becomes a
Non-Employee Director on or after the Effective Amendment Date of the Plan shall
automatically be granted on the first day of such individual’s first term of
office as a Non-Employee Director (a) an Option to purchase 8,663 shares of
Common Stock; (b) Restricted Shares having a Fair Market Value of $60,000
(determined without regard to restrictions) or a combination thereof. The
Committee shall determine whether an Option Award, Restricted Stock Award or a
combination thereof, shall be granted. The value of any combination Award shall
not exceed the greater of the value of an individual Option Award or Restricted
Stock Award, as such value is determined by the Committee in its discretion.
5.2 Non-Discretionary Grant Upon Re-election. On the date of each annual meeting
of the shareholders of the Corporation on or subsequent to the Effective
Amendment Date of the Plan, each Non-Employee Director who first became a
Non-Employee Director prior to such annual meeting and who has been elected at
such annual meeting to continue to serve as a Non-Employee Director after such
annual meeting shall automatically be granted (a) an Option to purchase 8,663
shares of Common Stock; (b) Restricted Shares having a Fair Market Value of
$60,000 (determined without regard to restrictions) or a combination thereof.
The Committee shall determine whether an Option Award, Restricted Stock Award or
a combination thereof, shall be granted. The value of any combination Award
shall not exceed the greater of the value of an individual Option Award or
Restricted Stock Award, as such value is determined by the Committee in its
discretion.
SECTION 6. Option Terms
6.1 Option Price. The purchase price of the Common Stock under each Option
granted under the Plan shall be 100% of the Fair Market Value of the Common
Stock on the date such Option is granted.
6.2 Nonqualified Stock Options. Only nonqualified stock options shall be granted
under the Plan.
6.3 Vesting. All Options shall become exercisable on and after the first
anniversary of the date of grant. Notwithstanding the foregoing provisions of
this Section 6.3, upon a Change in Control, all Options shall become fully
vested and exercisable and the Optionee shall have the right to exercise the
Option in full as to all shares of Common Stock subject to the Option.
6.4 Option Term. The term of each Option shall be ten years from the date of
grant or such shorter period as is prescribed in Section 6.6. Except as provided
in Section 6.6 and Section 6.8, no Option may be exercised at any time unless
the holder is then a director of the Corporation.
6.5 Method of Exercise. Subject to Section 6.3 and the terms of any Option
Agreement, Options may be exercised, in whole or in part, at any time during the
Option term, by giving written notice of

4



--------------------------------------------------------------------------------



 



exercise to the Corporation, specifying the number of shares of Common Stock
subject to the Option to be purchased.
Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Corporation may accept.
Unless otherwise determined by the Board, payment, in full or in part, also may
be made in the form of shares of unrestricted Common Stock already owned by the
Optionee for at least six months of the same class as the Common Stock subject
to the Option (based on the Fair Market Value of the Common Stock on the date
the Option is exercised).
In addition, unless otherwise determined by the Board, payment for any Common
Shares subject to an Option also may be made by instructing the Corporation to
withhold a number of such Common Shares having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of such Option.
Upon exercise of an Option, the Corporation shall have the right to retain or
sell without notice sufficient Common Stock to cover withholding for taxes, if
any, as described in Section 10.
No shares of Common Stock shall be issued until full payment therefor has been
made. An Optionee shall have all of the rights of a shareholder of the
Corporation holding the class or series of Common Stock that is subject to such
Option (including, if applicable, the right to vote the shares and the right to
receive dividends) only when the Optionee has given written notice of exercise
and has paid in full for such shares.
6.6 Termination of Option.
     (a) If the Optionee ceases to be a director of the Corporation for any
reason other than death, Disability, Retirement or removal for Cause, the Option
shall terminate three months after the Optionee ceases to be a director of the
Corporation (unless the Optionee dies during such period), or on the Option’s
expiration date, if earlier, and shall be exercisable during such period after
the Optionee ceases to be a director of the Corporation only with respect to the
number of shares of Common Stock which the Optionee was entitled to purchase on
the day preceding the day on which the Optionee ceased to be a director.
     (b) If the Optionee ceases to be a director of the Corporation because of
removal for Cause, the Option shall terminate on the date of the Optionee’s
removal.
     (c) In the event of the Optionee’s death, Disability or Retirement while a
director of the Corporation, or the Optionee’s death within three months after
the Optionee ceases to be a director (other than by reason of removal for
Cause), the Option shall terminate upon the earlier to occur of: (i) 12 months
after the date of the Optionee’s death, Disability or Retirement, or (ii) the
Option’s expiration date. The Option shall be exercisable during such period
after the Optionee’s death, Disability or Retirement with respect to the number
of shares of Common Stock as to which the Option shall have been exercisable on
the date preceding the Optionee’s death, Disability or Retirement, as the case
may be.
     (d) Notwithstanding Section 6.6(a) but subject to Section 6.6(b), if an
Optionee ceases to be a director of the Corporation at or after a Change in
Control other than by reason of Cause, death, Disability or Retirement, any
Option held by such Optionee shall be exercisable for the lesser of: (1) six
months and one day after the Optionee ceases to be a director, and (2) the
balance of such Option’s term.
6.7 Restriction On Disposition. Each Option granted under the Plan shall require
the Optionee to agree not to sell, assign or transfer any shares of Common Stock
acquired as a result of exercising an Option, or any part thereof, until after
such shares have been held by the Optionee for one year after the

5



--------------------------------------------------------------------------------



 



date of exercise of the Option which resulted in their acquisition. This
Section 6.7 shall not apply: (i) on and after a Change in Control, (ii) on and
after an Optionee’s Disability or Retirement, (iii) to an Optionee who is the
personal representative, heir or legatee of a deceased Non-Employee Director,
(iv) to the extent necessary for tax withholding pursuant to Section 6.5, or
(v) to the extent necessary in connection with the exercise of an Option
pursuant to the third paragraph of Section 6.5. Certificates for shares subject
to these restrictions on sale, assignment or transfer shall include a legend
which describes such restrictions. When such restrictions end, unlegended
certificates for such shares shall be delivered upon surrender of the legended
certificates.
6.8 Transferability and Shareholder Rights of Holders of Options. No Option
granted under the Plan shall be transferable otherwise than: (i) by will or by
the laws of descent and distribution, or (ii) pursuant to a qualified domestic
relations order (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder). An Option may
be exercised, during the lifetime of an Optionee, only by the Optionee. An
Optionee shall have none of the rights of a shareholder of the Corporation until
the Option has been exercised and the Common Stock subject to the Option has
been registered in the name of the Optionee on the transfer books of the
Corporation.
SECTION 7. Restricted Stock Terms
7.1 Awards and Certificates.
     (a) Restricted Stock shall be evidenced in such manner as the Committee may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates. Any certificate issued in respect of Restricted Stock shall
be registered in the name of the Grantee and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award,
substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
First Financial Bancorp. Amended and Restated 1999 Non-Employee Director Stock
Plan and an Award Agreement. Copies of such Plan and Agreement are on file at
the offices of First Financial Bancorp., Hamilton, Ohio.”
     (b) The Committee may require that the certificates evidencing such shares
be held in custody by the Corporation until the restrictions thereon shall have
lapsed and that, as a condition of any Award of Restricted Stock, the Grantee
shall have delivered a stock power, endorsed in blank, relating to the Common
Stock covered by such Award.
     (c) Upon the end of the Restriction Period and provided that the Restricted
Stock has not been forfeited, the Corporation shall, upon the Grantee’s request
or upon its own initiative, issue or have issued new certificates without the
legend described in Section 7.1(a), in exchange for those certificates
previously issued.
7.2 Terms and Conditions. Restricted Stock shall be subject to the following
terms and conditions.
     (a) Except as otherwise provided in Sections 7.2(d), 7.2(e), 7.2(f), and
7.2(g), all restrictions on Restricted Stock granted pursuant to an Award shall
end (and the Restricted Stock shall thereupon become vested) only as follows:
one-third of the Award shall vest as of the date of the Award and one-third each
shall vest as of the dates immediately prior to the Annual Meeting dates of the
Corporation of each of the years containing the first and second anniversaries
of the date of the Award, respectively, provided the grantee remains a director
of the Corporation as of the date on which vesting occurs.

6



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of the Plan and the Restricted Stock
Agreement referred to in Section 7.2(h), and until the expiration of the
Restriction Period, the Grantee shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Restricted Stock.
     (c) Except as provided in Sections 7.2(b) and this 7.2(c) and the Award
Agreement, the Grantee shall have, with respect to the Restricted Stock, all of
the rights of a shareholder of the Corporation holding the class or series of
Common Stock that is the subject of the Restricted Stock, including, if
applicable, the right to vote the shares and the right to receive any cash
dividends. If so determined by the Committee in the applicable Award Agreement
and provided that sufficient shares are available under Section 3 of the Plan
for such reinvestment, (1) cash dividends on the class or series of Common Stock
that is the subject of the Restricted Stock Award shall be automatically
deferred and reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock and (2) dividends payable in Common
Stock shall be paid in the form of Restricted Stock of the same class as the
Common Stock with which such dividend was paid, held subject to the vesting of
the underlying Restricted Stock.
     (d) Except to the extent otherwise provided in the applicable Restricted
Stock Agreement and Sections 7.2(a), 7.2(f) and 7.2(g), if a Grantee ceases to
be a director of the Corporation for any reason other than death, Disability,
Retirement, or Cause, all unvested Restricted Stock shall be forfeited as of the
date the Grantee ceases to be a director.
     (e) If a Grantee ceases to be a director of the Corporation because of
removal for Cause, all unvested Restricted Stock shall be forfeited as of the
date the Grantee ceases to be a director.
     (f) In the event of a Grantee’s death, Disability or Retirement while a
director of the Corporation, all unvested Restricted Stock shall become fully
vested and all restrictions shall end as of the date of such death, Disability
or Retirement.
     (g) Notwithstanding Section 7.2(d) but subject to Section 7.2(e), if a
Grantee ceases to be a director of the Corporation at or within twelve months
after a Change in Control other than by reason of Cause, death, Disability or
Retirement, any unvested Restricted Stock held by such Grantee shall become
fully vested and all restrictions shall lapse as of the date the Grantee ceases
to be a director.
     (h) Each Award shall be confirmed by, and be subject to, the terms of an
Award Agreement.
SECTION 8. Adjustments Upon Change In Capitalization
Notwithstanding the limitations set forth in Section 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of the Corporation affecting the Common Stock, the Board
shall make such substitution or adjustments in the aggregate number and kind of
shares reserved for issuance under the Plan, in the number, kind and option
price of shares subject to outstanding Options or Restricted Stock Awards,
and/or such other equitable substitution or adjustments as it may determine to
be appropriate in its sole discretion; provided, however, that the number of
shares subject to any Award shall always be a whole number.

7



--------------------------------------------------------------------------------



 



SECTION 9. Termination and Amendment
9.1 Termination. The Plan shall terminate on the earliest to occur of: (i) the
date when all of the Common Stock available under the Plan shall have been
acquired through the exercise of Options and all Restricted Stock granted under
the Plan shall have vested; (ii) April 26, 2009; or (iii) such earlier date as
the Board may determine. Notwithstanding the foregoing sentence, the termination
of the Plan shall not terminate the rights of a Grantee or Optionee with respect
to Awards made on or prior to the date of such Plan termination.
9.2 Amendment. The Board may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would: (i) impair
the rights under an Award or Award Agreement theretofore granted without the
recipient’s consent, except such an amendment made to cause the Plan to qualify
for the exemption provided by Rule 16b-3 or to cause the Plan to comply with
Code section 409A, or (ii) disqualify the Plan from the exemption provided by
Rule 16b-3. In addition, no such amendment shall be made without the approval of
the Corporation’s shareholders to the extent such approval is required by law or
agreement.
SECTION 10. Withholding
Upon (a) the issuance of Common Stock as a result of the exercise of an Option
Award or (b) the vesting of Restricted Stock under an Award, the Corporation
shall have the right to retain or sell without notice sufficient Common Stock to
cover the amount of any federal income tax required to be withheld with respect
to such Common Stock being issued or vested, remitting any balance to the
Optionee or Grantee; provided, however, that the Optionee or Grantee shall have
the right to provide the Corporation with the funds to enable it to pay such
tax.
SECTION 11. No Right to Re-Election
Nothing in the Plan or in any Award granted pursuant to the Plan or any action
taken under the Plan shall confer on any individual any right to continue as a
director of the Corporation or to be renominated by the Board or re-elected by
the shareholders of the Corporation.
SECTION 12. Effective Date of the Plan
The original effective date of the Plan was the date of the 1999 Annual Meeting
of Shareholders at which the Corporation’s shareholders approved the Plan. The
effective date of this amendment and restatement of the Plan is the Effective
Amendment Date as defined in Section 2.1(k).
SECTION 13. Prior Plan
This Plan is intended to amend and restate the First Financial Bancorp. 1999
Stock Option Plan for Non-Employee Directors (the “Prior Plan”) for all Awards
granted on or after the Effective Amendment Date of the Plan. Except as provided
in Section 9.2 and Section 15, options granted under the Prior Plan which are
outstanding on the Effective Amendment Date of the Plan will not be affected by
the amended and restated Plan.
SECTION 14. Governing Law
The provisions of the Plan shall be construed, administered and enforced
according to the laws of the State of Ohio without regard to its conflict of
laws rules.

8



--------------------------------------------------------------------------------



 



SECTION 15. Code Section 409A Compliance
The Corporation intends to operate the Plan in good faith compliance with the
provisions of Section 409A of the Code and IRS Notice 2005-1 during calendar
years 2005 and 2006 and further intends to amend the Plan and any outstanding
Awards on or before December 31, 2006, or such later date as may be permitted,
to conform to the provisions of Section 409A of the Code with respect to amounts
subject to Section 409A of the Code.
Amended and Restated approved by shareholders on 4/25/2006

9